Citation Nr: 1450260	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for diabetes mellitus to include as due to herbicide exposure (Agent Orange).

3.  Entitlement to service connection for arthritis to include as due to herbicide exposure (Agent Orange).

4.  Entitlement to service connection for degenerative disc disease to include as due to herbicide exposure (Agent Orange).

5.  Entitlement to service connection for an ear disability to include as due to herbicide exposure (Agent Orange).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for COPD, diabetes mellitus arthritis, degenerative disc disease, and an ear disability.  The Veteran was not provided a VA examination for arthritis, degenerative disc disease or an ear disability, and the Board finds that such examinations are warranted.  Regarding the Veteran's claims for service connection for COPD and diabetes, the VA examination provided to the Veteran did not include etiological opinions and thus new examinations are warranted.  The Board will address these issues in turn.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

a. Degenerative Disc Disease and Arthritis

The Veteran currently has repeated complaints of pain related to his back and arthritis in his joints.  Regarding the complaints of arthritis, a May 2010 VA treatment record reflects that he has arthritis in both bilateral hands and feet.  Regarding the complaints of degenerative disc disease, the Veteran submitted a private treatment record from September 2007 which reports he is being treated for vertebral subluxation and disc degeneration.  The Veteran contends that these symptoms began while in service and have continued to the present day.  Specifically, in his April 2013 hearing, the Veteran testified that he went cliff diving while he was stationed at a Michigan Air Force Base wherein he injured his back and joints.  Thus, the Board finds the requirements under McLendon have been met and the Veteran should be afforded a VA examination to identify any disability related to the Veteran's complaints regarding degenerative disc disease and arthritis, and to determine whether the etiology of the Veteran's degenerative disc disease and/or arthritis, i.e., if it is related to service, or to some other cause to include herbicide exposure. 

b. Ear Disability

The Veteran currently complains of pain in his ear.  The Veteran's January 2009 private treatment records include a diagnosis of vestibular neuronitis, and in his April 2013 hearing the Veteran testified that a VA clinician has diagnosed the Veteran with "TMJ" (temporomandibular joint dysfunction).  The Veteran contends that these symptoms are attributable to exposure to herbicide in service.  The Veteran was stationed at the Ubon Air Force Base in Thailand.  He acknowledges and his Personnel Records corroborate that he had a term of service in Ubon, Thailand from April 1967 to May 1968.  Thus, the Board finds that the Veteran should be afforded a VA examination to identify any disability related to the Veteran's complaints regarding an ear disability, and to determine the etiology of the Veteran's identified ear disability, i.e., if it is related to service, or to some other cause, to include herbicide exposure.  

Inadequate VA Examination for COPD and Diabetes Mellitus

The Veteran was provided a VA examination in April 2010 which identified the Veteran's disabilities of diabetes mellitus and COPD, but did not contain an opinion on the etiology of these disabilities.  This deficiency makes the examination inadequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (VA examination must provide sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  The Board thus finds that a new VA examination/opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used or tested at the Air Force Base in Ubon, Thailand, concurrent with any period of the Veteran's service during which he was deployed overseas.  If such exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC and the Department of the Air Force. The RO should forward a list of the Veteran's service dates and duty locations to JSRRC and the Department of the Air Force and request verification of his exposure to herbicides. The results of this development should be outlined in a memorandum for the record.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Specifically, the AOJ should associate with the claims file any VA records from the Aleda E. Lutz VA Medical Center in Saginaw, Michigan.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above have been accomplished, arrange for the Veteran to be scheduled for appropriate examinations to determine whether his COPD, diabetes mellitus, arthritis, degenerative disc disease, and/or ear disability are related to his active service or herbicide exposure.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner(s) is asked to accomplish the following:

(a)  Please provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current COPD had its onset during active service, to include as a result of exposure to herbicides.

(b)  Please provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes mellitus had its onset during active service, to include as a result of exposure to herbicides.

(c)  Please identify any arthritis disabilities the Veteran  suffers from, and please provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified arthritis had its onset during active service, to include as a result of exposure to herbicides.

In formulating any opinion on any identified arthritis disability, please address the Veteran's theory that his current arthritis and degenerative disc disease are related to injuries he sustained while cliff diving in Lake Superior.

(d)  Please identify any degenerative disc disease the Veteran suffers from, and provide an expert opinion as to whether it is at least as likely as not 50 percent probability or greater) that any identified arthritis had its onset during active service, to include as a result of exposure to herbicides.

In formulating any opinion on any identified degenerative disc disease, please address the Veteran's theory that his current arthritis and degenerative disc disease are related to injuries he sustained while cliff diving in Lake Superior.

(e)  Please identify any ear disabilities the Veteran suffers from, and please provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified ear disability had its onset during active service, to include as a result of exposure to herbicides.

In formulating any opinion on any identified ear disability, please address the Veteran's January 2009 private treatment record which includes a diagnosis of vestibular neuronitis, and the Veteran's April 2013 testimony that a VA clinician has diagnosed the Veteran with "TMJ" (temporomandibular joint dysfunction).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development




or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).    




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



